



Exhibit 10.9
        
SIXTH AMENDMENT
to the
Dover Corporation Deferred Compensation Plan
(As Amended and Restated as of January 1, 2009)
WHEREAS, Dover Corporation (the “Corporation”) has heretofore adopted the Dover
Corporation Deferred Compensation Plan, as amended and restated as of January 1,
2009 (the “Plan”); and
WHEREAS, the Benefits Committee of the Plan deems it advisable to amend the Plan
to make certain changes deemed desirable by the Benefits Committee.
NOW, THEREFORE, by virtue and in exercise of the power granted to the Benefits
Committee under Article 10.1 of the Plan, the Plan is hereby amended, effective
as of the date below written, by adding the following two new sentences at the
end of Section 8.3 of the Plan:
"A claimant must follow the claims procedure forth in Sections 8.1, 8.2 and 8.3
(and comply with all applicable deadlines established as part thereof) as a
condition to the receipt of any benefits claimed under the Plan, and as a
condition to the availability of any other relief under or with respect to the
Plan. If a claimant follows the claims procedure and his or her final appeal is
denied, in whole or in part, under Section 8.3, and he or she is not subject to
mandatory arbitration under Section 8.4, he or she will have one year following
the date of the final determination of an appeal under Section 8.3 to file a
lawsuit with respect to that claim, and failure to meet the one-year deadline
will extinguish his or her right to file a lawsuit with respect to that claim."
IN WITNESS WHEREOF, the Benefits Committee has caused this amendment to be
executed by its duly authorized member, this 28 day of November, 2016.
 
The Benefits Committee
 
By: /s/ Ivonne M. Cabrera





    









